Title: To Thomas Jefferson from Elijah Boardman, 18 June 1801
From: Boardman, Elijah
To: Jefferson, Thomas


               
                  Sir
                  New Milford (Connecticut) 18 June 1801
               
               Sometime in May last a Gentn. caled on me and requested that I would write to you a line,—to oblige him I did so, and in that noted to you that I had writen to you under date of 1 March 1801. the Gentn. on his return informed me that you had not recd the Letter refered to—The failure of that letter was not at all important, but, uncertainty espetially in perilus times creates uneasiness, therefore to convince you that Your enemies by suppressing the Letter have gained nothing, I herwith send to You a copy of the original—Purloining Letters from the Post offices is one of the evils of violent party Spirit—which hath unfortunately got to a great height in our country—It is evident that one party can not long govern the other and that unless both parties share in the offices of the United States party Spirit will be kepd as high as when Mr Adams left the administration of the government as party Spirit feeds on partial appointments, therefore if appointments to office (which I doubt not will be the case) are from the best possible selection of those who merit from real worth and not from party views, then the Seeds of that Spirit are destroyed forever—The influence of political party makes us feel Strongly interested in the prosperity and almost acquainted with those who think with us alt[ho] unknown—May this idea pardon me for the present communication—
               With sentiments of perfect esteem Your Most Obdt. Sevt.
               
                  
                     Elijah Boardman
                  
               
            